UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4929



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DERRICK DAVIS, a/k/a Robert Smith,

                                            Defendant - Appellant.



                            No. 02-4930



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DERRICK DAVIS, a/k/a Robert Smith,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-39-FO)


Submitted:   May 29, 2003                   Decided:   June 3, 2003
Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


No. 02-4929 dismissed and No. 02-4930 affirmed by unpublished per
curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Jeanette Doran Brooks, Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Banumathi Rangarajan, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 02-4929, Derrick Davis appeals his convictions and

sentence for two counts of bank robbery.     However, he concedes in

his brief that he waived his right to appeal these convictions in

his plea agreement.   Accordingly, we dismiss this appeal.

     In No. 02-4930, Davis appeals his conviction and sentence for

criminal contempt of court in violation of 18 U.S.C. § 401 (2000),

claiming there is insufficient evidence to support the conviction.

Criminal   contempt   of   court   is   defined,   in    part,   as   the

“[m]isbehavior of any person in its presence or so near thereto as

to obstruct the administration of justice.”             § 401.    Davis’

behavior interrupted the district court’s effort at concluding the

sentencing hearing and his subsequent inflammatory remarks were

clearly directed at disrupting the respect and decorum of the

court.   See United States v. Murphy,       F.3d    , 2003 WL 1879128

(4th Cir. Apr. 16, 2003).      Accordingly, we conclude sufficient

evidence supports the conviction, and we affirm the order of the

district court in this case.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                           No. 02-4929 - DISMISSED

                                           No. 02-4930 - AFFIRMED


                                   3